DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s election of Group II (Invention II) in the reply filed on 06/07/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-8 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 9-19 and 21-26 are under consideration in this Office Action.


Foreign Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on application PORTUGAL 20191000033746 filed 06/21/2019.  However, applicant has not filed a certified copy of the application as required by 37 CFR 1.55.


Title
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 U.S.C. § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims encompass a naturally-occurring a polynucleotide comprising the nucleotide sequence of SEQ ID NO: 1 encoding a xylose isomerase (XI) from microorganisms in the gut of Odontotaenius disjunctus comprising the amino acid sequence of SEQ ID NO: 2, which is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as it is not markedly different than the prenyltransferase as it occurs in nature.  
The instant specification discloses that the said polynucleotide comprising the nucleotide sequence of SEQ ID NO: 1 encoding a XI comprising the amino acid sequence of SEQ ID NO: 2 was isolated from from microorganisms in the gut of Odontotaenius disjunctus.  Thus, the claimed XI comprising the amino acid sequence of SEQ ID NO: 2 is a naturally occurring enzyme, and the encoding polynucleotide having the nucleotide sequence of SEQ ID NO: 1 is a naturally occurring polynucleotide.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed XI and encoding polynucleotide are not markedly different form the naturally occurring counterpart because it conveys the same structural and functional information and the claims do not recite any additional features that could add significantly more to the exception.  Accordingly, the claims do not qualify as eligible subject matter.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
7.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


8.	Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the phrase “open reading frame (ORF) encoding a D-xylose isomerase (XI) havinq a maximal velocity equal to or more than about three times that of Piromyces XI, or any one of the XI comprisinq SEQ ID NO:3” which renders the claim vague and indefinite since the specific amino acid sequence and structure of the D-xylose isomerase is not known and not recited in the claim.  Dependent claims 10-12 and 14-19 are also rejected because they do not correct the defect.
For examination purposes it is assumed that the claim is not limited to any amino acid sequence, structure, and any SEQ ID NO.

Claim 13 recites the phrase “herein the ORF comprises a nucleotide sequence of SEQ ID NO:1” which renders the claim vague and indefinite since it is unclear if the claim is limited to the entire full length nucleotide sequence of SEQ ID NO: 1 or to any portion of SEQ ID NO: 1.
For examination purposes it is assumed that the claim is limited to any portion of the nucleotide sequence of SEQ ID NO: 1.

Claim 26 recites the phrase “wherein the XI has an amino acid sequence comprising SEQ ID NO:2” which renders the claim vague and indefinite since it is unclear if the claim is limited to the entire full length sequence of SEQ ID NO: 2 or to any portion of SEQ ID NO: 2.
For examination purposes it is assumed that the claim is limited to any portion of the SEQ ID NO: 2.



Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 9-19 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of nucleic acids comprising an open reading frame (ORF) of any nucleotide sequence and structure encoding any D-xylose isomerase (XI) of any amino acid sequence and structure having a maximal velocity equal to or more than about three times that of Piromyces XI or any one of the XI comprising SEQ ID NO:3-5; a genus of ORFs comprising any portion of the nucleotide sequence of SEQ ID NO: 1; and a genus of ORFs encoding any XI comprising any portion of the amino acid sequence of SEQ ID NO: 2 or any amino acid sequence having at least 80%, 85%, 90%, 95%, or 99% sequence identity with SEQ ID NO: 2.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”


“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the genus D-xylose isomerases.
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with any D-xylose isomerase (XI) having a maximal velocity equal to or more than about three times that of Piromyces XI,or any one of the XI comprising SEQ ID NO: 3-5.  The specification as originally filed only discloses a nucleic acid comprising the nucleotide sequence of SEQ ID NO: 1 encoding a D-xylose isomerase (XI) comprising the amino acid sequence of SEQ ID NO: 2, vector comprising said nucleic acid, and host cell comprising said vector.
 


11.	Claims 9-19 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nucleic acid comprising the nucleotide sequence of SEQ ID NO: 1 encoding a D-xylose isomerase (XI) comprising the amino acid sequence of SEQ ID NO: 2, vector comprising said nucleic acid, and host cell comprising said vector; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus 
The nature and breadth of the claims encompass any nucleic acid comprising an open reading frame (ORF) of any nucleotide sequence and structure encoding any D-xylose isomerase (XI) of any amino acid sequence and structure having a maximal velocity equal to or more than about three times that of Piromyces XI or any one of the XI comprising SEQ ID NO:3-5.  The nature and breadth of the claims encompass any nucleic acid comprising an open reading frame (ORF) of any nucleotide sequence and structure encoding any D-xylose isomerase (XI) comprising an amino acid sequence having at least 80%, 85%, 90%, 95%, or 99% sequence identity with SEQ ID NO:2.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed D-xylose isomerase.
The specification only provides guidance, prediction, and working examples for a nucleic acid comprising the nucleotide sequence of SEQ ID NO: 1 encoding a D-xylose isomerase (XI) comprising the amino acid sequence of SEQ ID NO: 2, vector comprising said nucleic acid, and host cell comprising said vector.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed D-xylose isomerase 
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 2-6 and 12 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 9-19, 21-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015094117 (06/25/2015; PTO 892) in view of Accession KY362293 (01-JAN-2018; PTO 892), Accession A0A3D1AEV6 (16-JAN-2019; PTO 892), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892).

	WO2015094117 teaches xylose isomerases for use in increasing fermentation performance of yeast on xylose-containing growth media and to find alternatives for known xylose isomerases such as Piromyces sp. E2 xylose isomerase.  WO2015094117 teaches an isolated codon optimised nucleic acid sequence that encodes a xylose isomerase protein or enzymatically active fragment thereof, comprising a nucleic acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13, or a variant thereof.  WO2015094117 that the isolated codon optimised nucleic acid sequence is codon optimized for expression in a yeast including Sacchromyces cerevisae, a mammal, a bacteria or insect cell.  WO2015094117 teaches in Example 2, paragraphs [0077] –[0078] and Table 2 that the gene sequences of xylose isomerase were optimized according to the codon usage of Saccharomyces cerevisiae using a codon optimizer (http://www.entelechon.com/bttool/bttool.html), CAI (codon adaptation index) was calculated through an online tool (http://userpages.umbc.edu/-wugl/codon/cai/cais.php), and the reference set of species was set as "Saccharomyces cerevisiae- Sharp et al. 1986" where the equation by Sharp and Li (1987) was used.  WO2015094117 teaches a nucleic acid encoding a xylose isomerase; expression vector comprising the nucleic acid; Sacchromyces cerevisae host cell comprising said vector; and method for producing the xylose isomerase comprising transforming Sacchromyces cerevisae host cell with said vector, culturing or growing the Sacchromyces cerevisae host cell in a culture medium such that the Sacchromyces cerevisae host cell expresses the xylose isomerase, and separating the xylose isomerase from the rest of the host cell.  See entire publication especially claims 1-17, Examples 5-10, Table 7, and pages 21-32.  The teachings of the reference differ from the claims in that the reference does not teach a xylose isomerase comprising any portion of the amino acid sequence of SEQ ID NO: 2 or a xylose isomerase encoded by a nucleic acid comprising any portion of the nucleotide sequence of SEQ ID NO: 1. 



	Accession A0A3D1AEV6 teaches the Porphyromonadaceae bacterium xylose isomerase comprising an amino acid sequence that is 91.2% identical to SEQ ID NO: 2 and the encoding nucleic acid (see attached reference alignment).  Because the xylose isomerase comprises an amino acid sequence that is 91.2% identical to SEQ ID NO: 2, then the reference xylose isomerase would have a maximal velocity equal to or more than about three times that of Piromyces xylose isomerase, or any one of the xylose isomerase comprising SEQ ID NO:3-5. 

	Bornscheuer et al. teach protein engineering strategies to improve or change the properties of proteins, teach concepts for protein engineering using rational design including inserting extra amino acids or deleting amino acids, directed evolution, and combinations of them where different strategies are presented for identifying the best mutagenesis method, how to identify desired variants by screening or selection, and examples for successful applications are shown which enable researchers to choose the most promising tools to solve their protein engineering challenges (see entire publication especially pages 26.7.1- 26.7.10 and Tables 26.7.1, 26.7.2, and 26.7.3).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by codon optimizing the nucleic acid encoding the xylose isomerase of Accession A0A3D1AEV6 or the nucleic acid of Accession KY362293 encoding a xylose isomerase for expression in Saccharomyces cerevisiae as taught by WO2015094117; inserting the codon optimized nucleic acid into the expression vector of WO2015094117; transforming the Sacchromyces cerevisae host cell WO2015094117 with said expression vector; culturing or growing the transformed Sacchromyces cerevisae host cell in a culture medium such that the Sacchromyces cerevisae host cell expresses the xylose isomerase; and separating the xylose isomerase from the rest of the Sacchromyces cerevisae host cell as taught by WO2015094117.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make 



Conclusion

14.	No claim is allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652